Citation Nr: 0712559	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 10 to 24, 1976, with 
prior periods of active duty for training (ACDUTRA) from July 
to August 1965, February to August 1966, July to August 1972, 
July to August 1973.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).

The veteran testified before the undersigned at a September 
2005 hearing at the Des Moines RO.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has failed to provide information or evidence 
necessary to make a determination material to his claim.  
Further medical examination is also necessary to clarify 
medical questions material to the veteran's claim.

VA is authorized to pay TDIU to veterans whose service-
connected disabilities make them unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(a) 
(2006).  The regulation does not define substantially gainful 
occupation, but it excludes marginal employment as 
substantially gainful.

"Marginal employment generally shall be deemed to exist when 
a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist on a facts found basis 
. . . when earned annual income exceeds the poverty 
threshold," depending on the nature of the employment and 
reason for termination.  Id. 

The veteran testified in September 2005 to having occasional 
employment of the sort he reported in his April 2003 
application for TDIU.  He did not report the dollar-amount of 
his income.  Given the controlling regulation, the veteran's 
actual earned income is a material fact in his claim.  

Regarding VA examinations, a current psychiatric examination 
and opinion about the role of service-connected psychiatric 
illness in assessing the veteran's employability is 
necessary.  A contemporaneous orthopedic examination report 
would also be helpful in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, 
addresses, and earnings information about 
all employers from whom he has earned 
income since October 2001.  Also, notify 
the veteran that he must report all earned 
annual income, including rental income, 
during that time, by providing tax 
returns, W-2s, employers' statements or 
other independent documentation of earned 
annual income.

2.  Obtain the veteran's treatment records 
from the Central Iowa Healthcare System, 
dated since May 2005.

3.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination. 

The examiner should discuss the effect, if 
any, of the veteran's depression on his 
social and industrial adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's depression consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is requested to 
express an opinion as to the degree of 
occupational impairment attributable to 
the service-connected depression.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's depression and 
whether any limitation on employment is 
likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion on the extent of impairment of 
employability due to his service-connected 
recurrent neck sprain.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is requested to 
express an opinion as to the degree of 
occupational impairment attributable to 
the service-connected recurrent neck 
sprain. In particular, describe what types 
of employment activities would be limited 
because of the veteran's recurrent neck 
sprain and whether any limitation on 
employment is likely to be permanent.

5.  Readjudicate the claim for TDIU.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

